DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments filed on 12/15/2020 have been fully considered, however they are not persuasive for following reasons:
Applicant augured that “the publication date of Mao '639 was is within one year or less before the effective filing date of the current application. As such, Mao '639 is not qualified as a prior art reference under 35 U.S.C. § 102(b)(1)”. 
Examiner respectfully do not agree because the prior art (Mao639) has difference assignee (Nuvolta Technologies Inc.) with present application’s assignee (Quanten Technologies Limited) therefore the prior art (Mao639) is qualified. Otherwise the Applicant needs to submit evidence that the Nuvolta Technologies Inc. and Quanten Technologies Limited are same assignee then the prior art (Mao639) will be disqualified. 
Therefore the rejection is maintain.  
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-5, 8-9, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being participated by Mao (US 2016/0056639), hereinafter Mao639.
Regarding claim 1, Mao639 teaches A method comprising: detecting a signal representing a current level at a power switch of a wireless power transfer system with a sense switch coupled to the power switch (see claim 17 and par. [0123], detecting a current flowing through the transmitter; and modulating the capacitance of the first variable capacitance network based upon the detected current; and the controller may be implemented as an adder with some filtering functions, a lookup table with some filter functions to translate the output of the soft-switching observer ... into a capacitance value), wherein the wireless power transfer system comprises a transmitter circuit (fig. 9: Power Transmitter), a transmitter coil (fig. 9: Transmitter Coil), a receiver coil (fig. 9: Receiver Coil) magnetically coupled to the transmitter coil( see figure 9: Magnetic Coupling) and a receiver circuit (fig. 9: Power Receiver); and modulating a variable capacitance network of the wireless power transfer system based upon a current flowing through the sense switch (see claim 17 ;and par. [0013-0014] and [0123]; detecting a current flowing through the transmitter; and modulating the capacitance of the first variable capacitance network based upon the detected current to maintain a current in the transmitter at a predetermined level at a switching instant).
Regarding claim 2, furthermore Mao639 discloses the method, further comprising: modulating the variable capacitance network to achieve soft switching of a plurality of power switches of the transmitter circuit of the wireless power transfer system, (see claim 1 and par. [0013], a system comprises a primary switch network coupled to a power source, wherein the primary switch network comprises a plurality of 
Regarding claim 3, furthermore Mao639 discloses the method, further comprising: modulating the variable capacitance network to regulate an output voltage of the receiver circuit of the wireless power transfer system (see figure 10 and par. [0081, [0091] and [0095], the output voltage Vo may be regulated through modulating the capacitances; and both Crt and Crr can be modulated in response to different system operating conditions. As such, there may be two control variables derived from modulating Crt and Crr. One control variable may be used to control the output voltage as well as the output power).
Regarding claim 4, furthermore Mao639 discloses the method, wherein: the transmitter circuit comprises a plurality of power switches (see claim 1; a primary switch network coupled to a power source, wherein the primary switch network comprises a plurality of power switches) and a primary resonant tank coupled to the plurality of power switches (see claim 1; a primary resonant tank coupled to the plurality of power switches), wherein the primary resonant tank comprises a first variable capacitance network (see claim 1; wherein a resonant capacitor of the primary resonant tank is formed by a first variable capacitance network); and the receiver circuit comprises a secondary resonant tank coupled to the receiver coil (see claim 3; a secondary coil 
Regarding claim 5, furthermore Mao639 discloses the method, further comprising: adjusting a capacitance of the second variable capacitance network to protect the wireless power transfer system during abnormal operating conditions, (see figures 10-11 and par. [0131], the output of the voltage/power regulator 1114 is used to modulate the capacitance value of Crr. In some embodiments, the modulation of the capacitance of Crr can also be used to protect the receiver from a variety of abnormal operating conditions such as over-voltage, over-current, over-temperature and other abnormalities).
Regarding claim 8, furthermore Mao639 discloses the method, wherein the variable capacitance network comprises: a plurality of capacitor-switch networks connected in parallel (see figure 15); a diode (fig. 15: Dx) connected in parallel with the plurality of capacitor-switch network (see figure 15); and a resistor (fig. 15: Rx1) connected in parallel with the plurality of capacitor-switch network (see figure 15).
Regarding claim 9, furthermore Mao639 discloses the method, wherein: each capacitor-switch network comprises a capacitor and a switch connected in series 
Regarding claim 16, Mao639 teaches a method comprising: providing a wireless power transfer system (fig. 9: wireless power transfer system 900) comprising a transmitter (fig. 9: Power Transmitter) magnetically coupled to a receiver (fig. 9: Power Receiver), wherein: the transmitter comprises a power amplifier (fig. 9: Power Amplifier) coupled to an input power source (fig. 9: Power Input), a transmitter resonant tank (fig. 9: Resonant Circuit) comprising a transmitter variable capacitance network (see abstract; a primary resonant tank coupled to the plurality of power switches, wherein a resonant capacitor of the primary resonant tank is formed by a first variable capacitance network) and a transmitter coil (fig. 9: Transmitter Coil) coupled to the transmitter resonant tank (see figure 9); and the receiver (fig. 9: Power Receiver) comprises a receiver resonant tank (fig. 9: Resonant Circuit) comprising a receiver variable capacitance network (see claim 3; a secondary resonant tank having a second variable capacitance network) and a first receiver coil (fig. 9: Receiver Coil) coupled to the receiver resonant tank (fig. 9: Resonant Circuit); sensing a current flowing through a power switch of the transmitter (see claim 17 and par. [0123] and [0208], detecting a current flowing through the transmitter; and modulating the capacitance of the first variable capacitance network based upon the detected current; and the controller may be implemented as an adder with some filtering functions, a lookup table with some filter functions to translate the output of the soft-switching observer ... into a capacitance value) and a system parameter of the receiver (see par. [0126-0127]); and adjusting at least one capacitance value of the transmitter variable capacitance network and the 
Regarding claim 17, furthermore Mao639 discloses the method, wherein: detecting a voltage in the transmitter (see par. [0206]); and switching a switch of the transmitter variable capacitance network based the sensed voltage from the step of detecting the voltage in the transmitter (see claim 13 and par. [0206-0208], When D1 conducts current, the output voltage can be detected on the windings of T1. Likewise, when D2 conducts current, the output voltage can be detected on the windings of T2 [so in this case, the low side switch of the secondary side is used as the power transistor to measure current]).
Regarding claim 18, furthermore Mao639 discloses the method, further comprising: determining a capacitance adjustment speed of the step of adjusting the at least one capacitance value of the transmitter variable capacitance network and the receiver variable capacitance network based upon the corresponding sensed value, (see claim 18 and par. [0111], a control speed of the step of modulating the capacitance of the first variable capacitance network is based upon the detected current).
Regarding claim 19, furthermore Mao639 discloses the method, further comprising: adjusting a threshold of a variable in the controller (see par. [0076-0078]).
Regarding claim 20, furthermore Mao639 discloses the method, further comprising: regulating the system parameter of the receiver through adjusting a capacitance of the receiver variable capacitance network, (see par. [0114], [0125] and [0132]).
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mao (US 2016/0056639) hereinafter Mao639, in view of Wolf et al. (US 2012/0268075).
Regarding claim 6, Mao639 teaches the method, but Mao639 does not explicitly teach wherein: a gate of the sense switch is connected to a gate of the power switch; and a source of the sense switch is connected to a source of the power switch.
Wolf teaches a gate of the sense switch is connected to a gate of the power switch; and a source of the sense switch is connected to a source of the power switch, (see claim 16; said power transistor, having ... its gate connected to a gate of a charge sense transistor ... said charge sense transistor connected between the source of the power transistor and an input of said charge control circuit ; also see Fig. 2 gate of sense PMOS 22 is connected to gate of power PMOS 24; source of 22 is connected to source of 24).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Mao639 to further include a gate of the sense switch is connected to a gate of the power switch; and a source of the sense switch is connected to a source of the power switch, as suggested by Wolf in order to provide a safe and efficient wireless charging environment for single or multiple consumer devices.
6.	Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mao (US 2016/0056639) hereinafter Mao639, in view of Mao (US 2014/0225439) hereinafter Mao439.
Regarding claim 10, Mao639 teaches a method comprising: detecting a signal representing a current level at a power switch of a resonant converter with a sense switch coupled to the power switch (see claim 17 and par. [0123], detecting a current flowing through the transmitter; and modulating the capacitance of the first variable 
However, Mao639 does not explicitly teach formed on a same semiconductor die.
Mao439 teaches a same semiconductor die, (see figure 24 and par. [0102], auxiliary switch network 2420 consists of multiple switches to implement a variable capacitance. With the advancement of semiconductor technology, it is also feasible to integrate bigger capacitors into a semiconductor dies).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Mao639 to further include a formed on a same semiconductor die, as suggested by Mao439 in order to provide an auxiliary switch network consists of multiple switches to implement a variable capacitance.
Regarding claim 11, furthermore Mao639 discloses the method, further comprising: detecting the signal at a secondary switch of the resonant converter (see 
Regarding claim 12, furthermore Mao639 discloses the method, further comprising: detecting the signal at a secondary switch of the resonant converter (see par. [0121]); and adjusting a capacitance of a second variable capacitance network so that an output voltage of the resonant converter is regulated at a predetermined level, (see claim 12; adjusting a capacitance of the second variable capacitance network so that an output voltage or output current of the secondary side is regulated at a predetermined level).
Regarding claim 13, furthermore Mao639 discloses the method, further comprising: establishing a communication channel through sensing a signal change during the step of adjusting the capacitance of a variable capacitance network of the resonant converter, (see claim 13; establishing a communication channel through sensing a signal change during the step of modulating the capacitance of one of the variable capacitance networks).
Regarding claim 14, furthermore Mao639 discloses the method, further comprising: detecting the signal at a primary switch of the resonant converter (see claim 17 and par. [0123], detecting a current flowing through the transmitter; and modulating .
7.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mao (US 2016/0056639) hereinafter Mao639, in view of Mao (US 2014/0225439) hereinafter Mao439, and further in view Stuler et al. (US 2015/0263629).
Regarding claim 15, furthermore Mao639 discloses the method, further comprising: detecting an output voltage of the resonant converter (see par. [0121]); but Mao639 and Mao439 do not explicitly teach configuring the resonant converter to operate at a skip mode when the output voltage exceeds a skip mode voltage threshold.
Stuler teaches a method and semiconductor device for controlling skip mode operation during light load conditions in a resonant power converter includes a skip mode controller circuit that compares a feedback signal corresponding to the secondary output level with a reference voltage to determine when to invoke skip mode.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Mao639 and Mao439 to further include configuring the resonant converter to operate at a skip mode when the output voltage exceeds a skip mode voltage threshold, as suggested by Stuler in order to reducing switching losses when resuming switch operation in skip mode.
Allowable Subject Matter
8.	Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 7 is allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “a current sense circuit comprising an amplifier having inputs connected to a drain of the sense switch and a drain of the power switch, respectively, wherein an output of the amplifier is used to control a current source so that a current flowing through the current source is proportional to the current flowing through the sense switch.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836